Citation Nr: 1443118	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-34 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for tinnitus and hearing loss.  In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

This case was previously before the Board in February 2014, at which time the Board remanded the matter for a medical opinion.  Unfortunately, for the reasons described below, the medical opinion provided is inadequate and the case must be remanded again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case previously so that a medical opinion could be provided addressing the etiology of the Veteran's hearing loss and tinnitus disabilities.  It was specified in the opinion request that the Veteran's competent lay statements regarding continuity of symptomatology should be considered in the opinion provided.  It also was previously mentioned that denying the claim merely based on the absence of diagnosis or treatment of hearing loss in service was impermissible.

A VA medical opinion was subsequently provided in April 2014.  The rationale for the opinion that the hearing loss and tinnitus disabilities were not related to exposure to acoustic trauma in service included that there was no significant threshold shift in service, and the hearing tests at entry and discharge from service.  The examiner also cited to studies that did not support noise-induced hearing loss.  There is no indication that the examiner considered the Veteran's competent lay statements and testimony regarding continuity of symptoms of hearing loss and tinnitus since service.  This is critical information that must be considered in any medical opinion addressing this claim.  Therefore, the opinion is inadequate and cannot be relied upon in this matter

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records of the Veteran related to hearing loss and/or tinnitus, dated since November 2013.  

2.  Thereafter, return the claims file to the examiner who provided the opinion in April 2014 for a supplemental opinion.  If the previous examiner is no longer available reschedule the Veteran for another VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  
		
Any appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  If conducted, the results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and/or tinnitus had its clinical onset during active service or (for hearing loss only) within one year of service separation, or (for both) is related to any in-service disease, event, or injury, including noise exposure.  

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service as an Armor Crewman and his statements and testimony regarding a continuity of symptomatology since service.  

Please note that the Veteran is competent to make assessments of continuous symptoms of hearing loss and tinnitus since service as this is something that he can experience for himself; thus his statements to this effect must be considered in any medical opinion provided.  

Also, while studies can be considered as a factor in the claim, sole reliance on studies regarding noise-induced hearing loss is insufficient as the only rationale for any opinion that the Veteran's hearing loss and/ or tinnitus is unrelated to service.

In addition the examiner should note that the fact that there was no diagnosis of or treatment for hearing loss or tinnitus in service is not, by itself, a sufficient reason to deny service connection for hearing loss and tinnitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



